           Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 1 of 9




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney for
 6   Defendants STREMMEL AUCTIONS LLC,
 7   STEVEN STREMMEL, HUDSON STREMMEL,
     AMY N. TIRRE, KENMARK VENTURES, LLC,
 8   KEN TERSINI, MARK TERSINI,
     and JENNIFER JODOIN
 9
10                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                            OAKLAND DIVISION
12
13
     ANTHONY G. THOMAS, individually and on              Case No.: CV-19-1480 JSW
14   behalf of the General Public acting as a Private
                                                         REPLY TO PLAINTIFF’S OPPOSITIONS
     Attorney General,
15                                                       TO MOTIONS TO DISMISS
            Plaintiff,                                      Date: May 24, 2019
16   v.                                                    Time: 9:00 a.m.
17   BRUCE T. BEESLEY, et al.,                             Court: Courtroom 5
            Defendants.
18                                                         Complaint Filed: March 21, 2019
                                                           Trial Date: None Set
19
20          Defendants’ KENMARK VENTURES, LLC, KEN TERSINI, MARK TERSINI, JENNIFER
21   JODOIN (“Kenmark Defendants”), STREMMEL AUCTIONS LLC, STEVEN STREMMEL,
22   HUDSON STREMMEL (“Stremmel Defendants”), AMY N. TIRRE (“Tirre”) and WAYNE A.
23   SILVER (“Silver”) reply to the Oppositions to Motions to Dismiss (“Opposition”) filed by Plaintiff
24   ANTHONY THOMAS (“Thomas”) on April 29, 2019 (Docket No. 33). The Kenmark Defendants,
25   Stremmel Defendants, Silver and Tirre are collectively referred to as the “Defendants.”
26          I.      Thomas Should Not Be Accorded the Benefits of Pro Se Status
27          Thomas is no stranger to the legal process, and has long played the game of having “ghost
28   lawyers” draft his pleadings and plot his strategy, while loudly proclaiming he is entitled to have his

                                                    Page - 1
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                     Case No.: CV-19-1480 JSW
           Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 2 of 9




 1   claim construed “liberally and [held] to a less stringent standard than the Court would apply to a

 2   pleading drafted by a lawyer.” (Opposition, p.1:21 – 24) Defendants contend this “ghost lawyering”

 3   gives Thomas an unfair advantage, burdens the Defendants with more legal expenses, and unfairly

 4   expends the Court’s valuable time and resources. If, as Defendants believe, a lawyer drafted the

 5   Complaint and Opposition to which Thomas merely signed his name, the Court should compel

 6   Thomas to either have that lawyer appear in this case and thereby play by the same rules as the

 7   Defendants, or forfeit his right to the benefits of a pro se plaintiff. This “ghost lawyer” otherwise

 8   escapes the professional, ethical, and substantive obligations imposed on Defendants’ counsel. He or

 9   she has crossed the line, by gathering and anonymously presenting legal arguments, with the actual

10   and constructive knowledge that the work will be presented in some similar form in a motion before

11   the Court. See, Ricotta v. Cal., 4 F. Supp. 2d 961, 987 (S.D. Cal. 1998); Fue Wong v. Vill. Green

12   Owners' Ass'n, 2014 U.S. Dist. LEXIS 194688, at *5 n.3 (C.D. Cal. 2014)(“The Court advises

13   Plaintiff and anyone who may be assisting her that the practice of "ghostwriting" violates the rules of

14   professional conduct and undermines Plaintiff's pro se status.”) Thomas should not be accorded the

15   benefits of a self-represented party.

16          II.     Thomas’s “Placeholder” Argument Is No Excuse for the Complaint’s “Shotgun
17                  Style” Failure to Allege Facts and Causes of Action

18          Thomas addresses the deficiencies in the Complaint by stating: “Here, the initial complaint

19   was filed on an emergency basis to prevent the illegal sale of the Thomas emerald in violation of the

20   notice rules of the U.S. Bankruptcy Code and U.S. Bankruptcy rules.” (Opposition, p.3:14-16) What

21   emergency? Thomas knew about the auction of the Thomas Emerald months in advance, yet waited

22   until the day before the hearing in the Bankruptcy Court to file this lawsuit. Any so called emergency

23   was caused by Thomas’s delay and inaction.

24          Next, Thomas argues: “The pleading itself references the fact that it was a placeholder filing

25   with the intention to be amended with all of the causes of action to be fully pleaded at a later date.”

26   (Opposition, p.3:16-18) Defendants, having been sued for $900 million dollars, don’t see the

27   Complaint as a “placeholder.” They see it as a groundless and vindictive lawsuit that should be

28   dismissed with prejudice.

                                                    Page - 2
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                      Case No.: CV-19-1480 JSW
           Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 3 of 9




 1          In response to Defendants’ position that the Complaint does not contain a plausible claim

 2   against any of them, Thomas’s Opposition argues: “Plaintiff has plead more than sufficient facts to

 3   allege the nature and extent of the wrongful conduct committed by each of the moving Defendants in

 4   the original complaint. These factual allegations are thereafter incorporated by reference into each

 5   applicable Cause of Action.” (Opposition, p.3:20-23) The problem is there are no factual allegations

 6   against these Defendants, and there are no Causes of Action alleged in the Complaint.

 7          Thomas’s Opposition goes on to argue: “Plaintiff has alleged that Defendants together, in a

 8   conspiratorial nature undertook the misdeeds herein. Defendants named herein are indeed liable to

 9   the extent that they acted as agents, servants and/or employees of the remaining defendants and for

10   each other. . . As such, the civil conspiracy as alleged and incorporated into all subsequent Causes of

11   Action sufficiently provides the threshold legal and factual basis for several causes of action that at

12   first blush may seem inappropriate for a particular Defendant.” (Opposition, p.4:12 -15, 21 - 24)

13          Under California law, civil conspiracy is a legal doctrine that imposes liability on persons

14   who, although not actually committing a tort themselves, share with the immediate tortfeasors a

15   common plan or design in its preparation. Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal.

16   4th 503, 510-11, 28 Cal. Rptr. 2d 475, 869 P.2d 454 (1994). Civil conspiracy allegations must be

17   separately pled as to each of the substantive causes of action. Accuimage Diagnostics Corp. v.

18   Terarecon, Inc., 260 F.Supp. 2d 941, 947-48 (N.D. Cal. 2003)

19          The Complaint does not come anywhere close to meeting these pleading requirements. This

20   Court has already found “Many of the Defendants appear to have been named solely on the basis of

21   their relationship to other Defendants, and the allegations of a conspiracy are conclusory.”1 There are

22   no causes of action plead in the Complaint. Nor are any of the elements of a civil conspiracy plead.2

23   And as discussed below, the "agent immunity rule" proscribes conspiracy claims between and

24   against agents and their principals. Thomas’s “shotgun style” Complaint should be dismissed under

25
     1
       Order Denying Request for Temporary Restraining Order entered on March 25, 2019, Docket No.9,
26   at p.2:23 – 25.
     2
27     Elements of a civil conspiracy are (1) formation and operation of a conspiracy, (2) wrongful
     conduct in furtherance of the conspiracy and (3) damages arising from the wrongful conduct. Applied
28   Equip., 7 Cal. 4th at 511; see also Doctors' Co. v. Superior Court, 49 Cal. 3d 39, 44, 260 (1989).
                                                    Page - 3
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                      Case No.: CV-19-1480 JSW
           Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 4 of 9




 1   FRCP 12(b)(6) against the Defendants for (1) the lack of a cognizable legal theory, and/or (2) the

 2   absence of sufficient facts alleged under a cognizable legal theory.

 3          III.    Thomas’s Opposition Fails to Address Incurable Jurisdictional Defects as to the
 4                  Stremmel Defendants

 5          Thomas’s Opposition does not address or oppose the Stremmel Defendants’ motion to

 6   dismiss under FRCP 12(b)(1) for lack of subject matter jurisdiction. The Stremmel Defendants

 7   contend Thomas did not comply with Supreme Court precedent set forth in Barton v. Barbour, 104

 8   U.S. 126 (1881), and its progeny, (the "Barton doctrine"). (Stremmel Defendants’ Motion to Dismiss

 9   filed on April 12, 2019, Docket No. 20, pp.4 – 6) The Complaint, even with the most liberal

10   construction, fails to establish grounds for federal subject matter jurisdiction, and should be

11   dismissed as to the Stremmel Defendants.

12          IV.     Thomas’s Opposition Fails to Address the Agent Immunity Rule

13          Attorneys Silver and Tirre moved for dismissal under FRCP 12(b)(6) under the “agent

14   immunity rule” codified in California Civil Code Section 1714.10, on the ground attorneys, acting in

15   the ordinary course and scope of their retention on behalf of a client, cannot be sued by a third party

16   unless (1) the attorneys have an independent legal duty to the third party, or (2) the attorneys’ acts go

17   beyond the performance of a professional duty to serve the client and involve a conspiracy to violate

18   a legal duty in furtherance of the attorney's financial gain.

19          The Complaint contains no factual allegations against either Silver or Tirre alleging any

20   exceptions to the agent immunity rule, not does Thomas’s Opposition address or oppose this ground

21   for dismissal except to argue (in conclusory terms) about a vague conspiracy. The agent immunity

22   rule however, proscribes conspiracy claims between and against agents and their principals. See

23   Doctors' Co. v. Superior Ct., 49 Cal. 3d 39, 45, 260 (1989), Accuimage Diagnostics Corp. v.

24   Terarecon, Inc., 260 F. Supp. 2d 941, 947 (N.D. Cal. 2003) The Complaint against Silver and Tirre

25   should therefore be dismissed without leave to amend.

26          V.      Thomas’s Opposition Fails to Address Defendants’ Contention Their Alleged
27                  Acts Were Covered by California Civil Code Sec. 47(b) Litigation Privilege

28          Defendant Jeffery Hartman filed a motion to Dismiss on April 15, 2019 (“Hartman Motion”)

                                                    Page - 4
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                      Case No.: CV-19-1480 JSW
          Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 5 of 9




 1   (Docket No. 24). Defendants filed a Joinder to the Hartman Motion (“Joinder”) on April 19, 2019

 2   (Docket No. 32). Defendants joined the Hartman Motion with respect to the “litigation privilege”

 3   defense in California Civil Code Sec. 47(b), and noted the recent case of Pang Yen Chen v. Sharmad

 4   Berenjian, 33 Cal. App. 5th 811 (2019) (Chen). Citing the California Supreme Court decision in

 5   Rusheen v. Cohen (2006) 37 Cal.4th 1048 (Rusheen), the California Appellate Court in Chen

 6   explained:
                    “. . . the litigation privilege protects only acts that are communicative,
 7                  and, therefore, the threshold issue in determining whether the litigation
 8                  privilege applies is whether the defendant's alleged conduct is
                    communicative or noncommunicative. (Rusheen, supra, 37 Cal.4th at
 9                  p. 1058.) Pleadings and process, as well as filing false or perjurious
                    testimony or declarations, are considered privileged. (Ibid.) If the
10                  challenged conduct was a noncommunicative physical act, a court must
11                  look to whether the gravamen of the abuse of process cause of action
                    was communicative or noncommunicative conduct. (Id. at p. 1061.)
12                  “The distinction between communicative and noncommunicative
                    conduct hinges on the gravamen of the action. [Citations.] That is, the
13
                    key in determining whether the privilege applies is whether the injury
14                  allegedly resulted from an act that was communicative in its essential
                    nature.” (Id. at p. 1058.) Chen v. Berenjian, 33 Cal. App. 5th 811, 818
15                  (2019)(bold face emphasis added)
16          Chen also cites Rusheen for the link between acts taken in obtaining and acts taken in
17   enforcing a judgment, and how those acts should be determined to either be communicative or non-
18   communicative:
19                  “[I]f the gravamen of the action is communicative, the litigation
                    privilege extends to noncommunicative acts that are necessarily related
20                  to the communicative conduct, which in this case included acts
                    necessary to enforce the judgment and carry out the directive of the
21
                    writ. Stated another way, unless it is demonstrated that an independent,
22                  noncommunicative, wrongful act was the gravamen of the action, the
                    litigation privilege applies.” (Rusheen, supra, 37 Cal.4th at p. 1065.)
23                  Chen v. Berenjian, 33 Cal. App. 5th 811, 820 (2019)
24          Defendants cannot ascertain why they have been sued from the allegations in the Complaint,
25   and the Opposition does nothing to clear up the confusion. The Omnibus Request for Judicial Notice
26   (“RJN”) filed on April 12, 2019 (Docket No. 18), lays out the role of each Defendant in their
27   interactions with Thomas, and all acts taken by each of the Defendants fall within the California
28   Civil Code Sec. 47(b) litigation privilege. Consequently, the Complaint, and more importantly any

                                                    Page - 5
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                     Case No.: CV-19-1480 JSW
             Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 6 of 9




 1   amended complaint, cannot allege any actions taken by any of the Defendants fall outside the scope

 2   of the litigation privilege. The Complaint against the Defendants should therefore be dismissed

 3   without leave to amend.

 4             VI.    Thomas’s Opposition Fails to Address Defendants’ Venue Objections

 5             The Stremmel Defendants and Tirre all joined in the Hartman Motion regarding improper

 6   venue (Joinder at p.1:27 – p.2:1). Thomas’s Opposition does not address any of the venue issues. As

 7   discussed in the Hartman Motion and augmented by the RJN, all of the actions taken by the

 8   Stremmel Defendants and Tirre took place in Nevada, and they are all residents of Nevada. The same

 9   is true for Judge Beesley and his spouse, the bankruptcy Trustee (Jerri Coppa Knudson), and Jeff

10   Hartman. But for the Kenmark Defendants and Silver,3 all of the named defendants are amenable to

11   suit in Nevada. Coupled with the pending Thomas Bankruptcy Case, one option would be a transfer

12   of this Action to the District Court in Nevada under 28 U.S.C. 1406. Defendants however, object to

13   such a transfer, as it would not be in the interests of justice, and Defendants request dismissal in lieu

14   of transfer.

15             When venue is proper as to one defendant but not to other defendants, the district court is

16   faced with three options: (1) dismiss the action pursuant to 28 U.S.C. § 1406(a), (2) transfer the

17   entire case to another district where venue is proper for all defendants pursuant to 28 U.S.C. §

18   1406(a), or (3) sever the claims in the case, retain jurisdiction over the defendant for whom venue is

19   proper, and transfer or dismiss the other claims. Bar T Timber, Inc. v. Pac. Fibre Prods., 2013 U.S.

20   Dist. LEXIS 131353, 2013 WL 5209962, at *6 (D. Mont. 2013).

21             Defendants contend this Action should be dismissed rather than transferred because

22   Thomas’s claims are weak and there is no apparent statute of limitations problem. See, Phillips v.

23   Seiter, 173 F.3d 609, 610–11 (7th Cir.1999) (holding that it is appropriate for district courts to take a

24   “peek at the merits” when deciding whether a transfer is in the interests of justice); Buchanan v.

25   Manley, 145 F.3d 386, 389 n. 6 (D.C.Cir.1998) (finding no abuse of discretion where district court

26   concluded that transfer would not be in the interests of justice where there were “substantive

27
28   3
         Silver is actually a resident of Nevada.
                                                    Page - 6
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                       Case No.: CV-19-1480 JSW
          Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 7 of 9




 1   problems” with the plaintiff's claims). Laukus v. United States, 691 F. Supp. 2d 119, 127 (D.D.C.

 2   2010), aff'd, 442 F. App'x 570 (D.C. Cir. 2011)

 3          VII.    Thomas’s Opposition Mischaracterizes His Own Complaint to Avoid the
 4                  Kenmark Defendants’ Rooker Feldman Defense

 5          The Complaint alleges:

 6                         39.    Plaintiff also seeks a judicial determination that The
                    Deposition Transcript (attached as Exhibit 4 to the Kenmark Adv
 7                  Complaint of the 10-5-2011 hearing in the Santa Clara County
                    Superior Court itself shows that the Judgment is void on its' face for:
 8
 9                        1.      Failure to comply with the Statute of Frauds (CA Civil
                    Code Section 1624).
10
11                         2.      Void for failure to comply with the Provisions of CCP
                    664.6 requiring proper voir diring by the Judge that wasn't done here.
12
                            3.     Attorney Abandonment by Michael Morrissey as
13                  confirmed by the Declaration of Bob Machado in the 9th Circuit case
14                  filed on 2-12-2018, forming the basis of my current Petition before the
                    U.S. Supreme Court. as well as void under Olvera v. Grace and in
15                  violation of CCP 286 among others. (See Exhibit 15 - Fax from Atty
                    Morrissey to CA State Bar dated 10-3-2011 and Exhibit 16- Minute
16                  Order from CA State Bar dated 10-4-2011 to Atty Morrissey)
17          Faced with the Kenmark Defendants’ Rooker Feldman defense, Thomas’s Opposition pivots,
18   and mischaracterizes his own Complaint:
19                  “Plaintiff does not request that this Court interfere with the Judgment
20                  of the Santa Clara County Superior Court. Plaintiff has always stated
                    his intention to collaterally attack and seek to vacate as void on its' face
21                  the Santa Clara Superior Court judgment, and in this regard shall seek
                    a stay of proceedings in this case while that remedy is pursued. There
22                  is nothing however that prevents this Court from taking judicial notice
23                  of the law and facts that show that the Santa Clara County Superior
                    Court judgment Is void on its' face, for the purpose of establishing
24                  constitutional torts against the various defendants in this case.”
                    (Opposition, p.5:8-11)
25
            This conflict between the Opposition and the Complaint is just one of many examples of the
26
     incoherence and lack of substance in the Complaint. Thomas (or more likely, his “ghost attorney”)
27
     cannot seem to explain what the Complaint actually says. If Thomas now concedes the Santa Clara
28

                                                    Page - 7
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                      Case No.: CV-19-1480 JSW
          Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 8 of 9




 1   Superior Court Judgment is not being challenged in this Action despite the allegations in the

 2   Complaint, the Kenmark Defendants should be dismissed with prejudice, because all of their

 3   challenged actions relate to obtaining, defending and enforcing the Santa Clara Superior Court

 4   Judgment, and are therefore absolutely immune under California Civil Code Sec. 47(b) as discussed

 5   above.

 6            VIII. Thomas’s Opposition References Claims Under Cal. Bus. & Prof. Code. 17200
 7                  That Are Not Alleged in the Complaint

 8            Thomas’s Opposition states: “Plaintiff alleges; unfair Business Practices against, Defendants.

 9   The Unfair Competition Law ("UCL") prohibits any unlawful, unfair or fraudulent business practice.

10   (Cal. Bus. & Prof. Code § 17200.)” Thomas’s Complaint however, contains no such claim for relief,

11   and alleges no facts to support a Sec. 17200 Claim.

12            IX.    Conclusion

13            Thomas’s Opposition, apparently written by the same “ghost lawyer” who drafted the

14   Complaint, does not address any of the substantive defects in the Complaint, and instead hides

15   behind Thomas’s alleged pro se status, along with a “placeholder” excuse grounded on a self-

16   inflicted emergency. Nor does Thomas’s Opposition explain how any of the defenses raised in

17   Defendants FRCP 12(b)(1), (3) and (6) Motions can be overcome in an amended pleading.

18            Defendants object to any last minute amended complaint filed by Thomas without leave of

19   Court as untimely, and respectfully request the Court grant their Motions to Dismiss without leave to

20   amend.

21            Date: May 4, 2019
                                                           /s/ Wayne A. Silver
22                                                         Wayne A. Silver, defendant in pro se, and
                                                           attorney for defendants STREMMEL
23
                                                           AUCTIONS LLC, STEVEN STREMMEL,
24                                                         HUDSON STREMMEL, AMY N. TIRRE,
                                                           KENMARK VENTURES, LLC, KEN TERSINI,
25                                                         MARK TERSINI, and JENNIFER JODOIN
26
27
28

                                                    Page - 8
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                     Case No.: CV-19-1480 JSW
          Case 4:19-cv-01480-JSW Document 36 Filed 05/04/19 Page 9 of 9




 1                                     CERTIFICATE OF SERVICE

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am an attorney duly licensed to practice in the State of California and before this Court,

 4   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

 5   above-captioned civil action (“Action”), and the attorney for Defendants’ STREMMEL AUCTIONS

 6   LLC, STEVEN STREMMEL, HUDSON STREMMEL, AMY N. TIRRE, KENMARK

 7   VENTURES, LLC, KEN TERSINI, MARK TERSINI, and JENNIFER JODOIN.

 8          On May 4, 2019 I electronically filed the foregoing REPLY TO PLAINTIFF’S

 9   OPPOSITIONS TO MOTIONS TO DISMISS with the U.S. District Court for the Northern District

10   of California by using the CM/ECF system. All participants in the Action that are registered as

11   CM/ECF users will be served by the CM/ECF system.

12          I declare under penalty of perjury under the laws of the United States of America that the

13   foregoing is true and correct. Executed on May 4, 2019 at Henderson, Nevada.

14                                                         /s/ Wayne A. Silver
                                                           Wayne A. Silver
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    Page - 9
     Reply to Plaintiff’s Oppositions to Motions to Dismiss                      Case No.: CV-19-1480 JSW
